DETAILED ACTION
	This action is responsive to applicant’s communication filed 10/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 are rejected under 35 U.S.C. 103.
Claims 23-55 are cancelled.

Response to Arguments
Due to the amendments, the 35 U.S.C. 112 rejections made in the prior office action have been withdrawn.

Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot in view of the new grounds for rejection necessitated by the amendment.

The examiner notes that the mere addition of the word “simultaneous” to the limitation “generating for [simultaneous] display a user interface element containing text of the portion and the at one suggested alternate text for the portion” does not require a UI that looks and operates like the UI illustrated in Figure 1 of the Drawings, as what 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8, 12-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tijssen (US 2017/0242913 A1) in view of Gur (US 2015/0161291 A1).

Regarding Claim 1, Tijssen teaches a method for providing autocomplete suggestions in a search interface, the method comprising: (“the search management system identifies one or more key terms in search query. The search management system identifies various suggested replacement terms based on the key terms and the semantics of the search query” Paragraph 0020. See Figure 3 for the overall process of providing autocomplete suggestions in a search interface.)
receiving a text input; (“as shown in FIG. 1C, in response to the user adding the word "shoes" to the search query input 110, the search management system updates the executed search to focus only on men's shoes” Paragraph 0045. See Figure 1C: a text input of “men’s shoes” is received.)
identifying a plurality of portions of the text input, each portion corresponding to a different attribute; (“the search management system will analyze the search query input 110 to determine that "men's" and "shoes" are key terms. The search management system determines that particular words or phrases within the search query input 110 are key terms by utilizing natural language processing” Paragraph 0047. Each word in Paragraph 0025.)
for each portion of the plurality of portions: retrieving at least one suggested alternate text for the portion; (“Next, the search management system utilizes semantic information associated with the search query input 110 to identify one or more suggested replacement terms.” Paragraph 0047. See Paragraph 0051, which provides more specific replacement terms for “shoes”, such as “cleats” and Figure 1E, which shows alternate text for “shoes” related to a broader category of “apparel”. Also see Paragraph 0054, which discusses alternative terms for “men’s”)
and generating for… display a user interface element containing text of the portion and the at least one suggested alternate text for the portion; (“as shown in FIG. 1C, the search management system provides an expansion suggestion area 116 adjacent to the search results box 108 that includes a plurality of expansion suggestion controls 118a-118g” Paragraph 0049. Suggestion controls 118a-118g are alternate text related to the portion “shoes”. Alternatively, see Figure 1E, which shows another user interface element 116, which contains suggested alternate text for the portion “shoes”.)
receiving a selection of an alternate text in at least one user interface element; generating a search query based on each portion for which no alternate text was selected and each selected alternate text; (“as shown in FIGS. 1D and in response to the user selecting the expansion suggestion controls 118c and 118e, the search management system expands the search query input 110 based on the selected expansion suggestion controls.” Paragraph 0050. The user selects the alternate text in the area 116. A new, more specific query, “men’s cleats and running shoes”, is Paragraph 0056 and Figure 1E, which show a user selection of the “shoes” key term (user interface element) that results in different suggestions of alternate text that are selectable. Also see Paragraphs 0057 and 0062, which discusses touch operations on each key term to provide the alternate suggestions or to delete the key term. The key terms are therefore user interface elements, as highlighted in Figures 1B-1I.)
retrieving a plurality of search results based on the search query; and generating for simultaneous display the plurality of search results (“In response to the user's expansion suggestion selections, the search management system also updates the search results displayed within the search results box 108. As shown in FIG. 1D, the search management system updates the search results box 108 to include only search results that are "men's cleats and running shoes."” Paragraph 0053. See the transition from Figure 1C to 1D, which shows updated results of the search query. The search results are displayed simultaneously displayed with the user interface for selecting the alternative text.)
Tijssen does not explicitly teach, for each portion simultaneously, generating for simultaneous display a UI with the text of the portion and the suggested alternate texts for the portion.
However, Gur, which is similarly directed to query generation and suggestions, teaches for each portion of a query simultaneously, generating for simultaneous display a UI with the text of the portion and the suggested alternate texts for the portion. (“Here the user can manipulate dialers 101a-101f to see the different options that fulfill this particular template and generate interesting natural language phrases that the system Paragraph 0013. “A row of visual "dialer menus" is arranged on the screen as per a template or group of templates. These dialer menus can be manipulated individually. The dialers are used to create phrases or sentences. Selection of a value for a dialer or set of dialers may reset the number and contents of dialers whose value has not yet been set by the user to relevant attributes” Paragraph 0071. See Figures 1 and 3: A query is broken up into multiple portions, each comprising a user interface dialer for selecting alternative texts for each portion of the query. The dialers are displayed simultaneously, and each portion can be changed individually.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the user interface that breaks up a query into a plurality of portions and providing alternate text for each portion in order to modify the query taught by Tijssen by incorporating the user interface for query generation comprising multiple dialers for simultaneously displaying portions of a query with their respective alternate text as taught by Gur. Since both references are directed to user interfaces for query generation, the combination would yield predictable results. As taught by Gur (Paragraph 0071), such an implementation would be especially helpful for users of touch screen devices for making selections. Furthermore, use of dialers would improve the flexibility of query generation by allowing the user to see different options that fulfill a natural language query (Gur, Paragraph 0013).
Regarding Claim 12, Tijssen further teaches the system comprising: a user input interface; and control circuitry configured to (See Figure 2 GUI manager 206 and input detector 208, Figure 5 processor 502, and Paragraphs 0071-0073 and 0115) perform Claim 12 is therefore rejected using the same reasoning described above.

Regarding Claim 2, Tijssen in view of Gur further teaches wherein: generating a search query comprises constructing a search query based on the attribute corresponding to each of the plurality of portions and the text contained in the user interface element corresponding to each of the plurality of portions; (Tijssen, “In addition to updating the search results, the search management system also updates the analysis of the terms entered into the search query input box 106 after each new addition to the search query input box 106. For example, if the first term entered into the search query input box 106 were "basketball," the search management system's initial analysis of that term would identify "basketball" as a noun. Accordingly, the search management system would return search result that could include a basketball and other types of balls and sporting equipment. Furthermore, any determined replacement terms would be determined in relation to the use of the term basketball as a noun. If the next term added to the search query input box 106 is "shoes," the search management system would update its analysis of the word "basketball" to now treat "basketball" as an adjective. It follows that the search management system would update the search results to include basketball shoes and other types of athletic shoes. Furthermore, any determined replacement terms would be determined in relation to the use of the term basketball as an adjective.” Paragraph 0044. The search management system analyzes and constructs a search query, as well as the suggested replacement terms, based on the attributes, or semantics, of the individual terms and the words themselves.)
and wherein the method further comprises transmitting the search query to a database (Tijssen, “the search query manager 216 executes search queries in association with the database 226.” Paragraph 0087. See Figure 1D, which shows the results of the query as user interface elements 114d-114n obtained from a database.)
Claim 13 is directed to the system and recites substantially the same limitations as claim 2. Claim 13 is therefore rejected using the same reasoning described above.

Regarding Claim 3, Tijssen in view of Gur further teaches wherein retrieving at least one suggested alternate text for the portion comprises: identifying a second attribute associated with the portion; and retrieving alternate text associated with both the attribute corresponding to the portion and the second attribute (Tijssen, “the search management system provides additional visual organization within the search GUI 104. For example, as shown in FIG. 1I, the search management system can group related key terms into a single key term 112k within the search query input 110. Thus, in response to the user selecting the key term 112k, the search management system provides hyponyms (e.g., under the heading "Refine:" in the expansion suggestion area 116) as well as coordinating terms (e.g., under the heading "Similar:" in the expansion suggestion area 116) related to all the terms included in the key term 112k” Paragraph 0063. The first attribute is a hyponym (i.e. types of shoes), while the second attribute is a coordinating term (i.e. other types of apparel). Alternate text associated with both types of attributes is retrieved as shown in Figure 1I.)
Claim 14 is directed to the system and recites substantially the same limitations as claim 3. Claim 14 is therefore rejected using the same reasoning described above.

Regarding Claim 5, Tijssen in view of Gur further teaches wherein retrieving at least one alternate text for each portion comprises retrieving a plurality of alternate texts for each portion (Tijssen, “Accordingly, in response to the swipe selection of the key term 112b, the search management system can identify "apparel" as a hypernym for the key term "shoes," and provide suggested replacement terms that are coordinate terms associated with "apparel." For example, as illustrated in FIG. 1E, the search management system provides expansion suggestion controls 118h-118t that each represent a sub-class of "apparel."” Paragraph 0056. See Figure 1E which shows a plurality of alternate texts. The alternate texts are displayed for each portion upon a swipe selection.)
Claim 16 is directed to the system and recites substantially the same limitations as claim 5. Claim 16 is therefore rejected using the same reasoning described above.

Regarding Claim 8, Tijssen in view of Gur further teaches further comprising, in response to receiving a selection of an alternate text in a particular user interface element: retrieving a second plurality of suggested alternate texts for the selected alternate text; and simultaneously displaying, in the particular user interface element, for selection by the user, the selected alternate text and the second plurality of alternate texts (Tijssen, “the search management system can further refine or identify more specific suggested replacement terms upon selection of a first replacement term” Paragraph 0054. The process is iterative. Upon selecting an alternate text, other suggestions are retrieved and displayed. “In at least one embodiment, in response to Paragraph 0063. See Figure 1I: For example, if the user selects “pants” as a replacement term, the user interface element 116 will update with a second plurality of suggested alternate texts related to “pants”. See Figures 1 and 3 of Gur for the simultaneous display of the alternative text with each portion of the query.)
Claim 19 is directed to the system and recites substantially the same limitations as claim 8. Claim 19 is therefore rejected using the same reasoning described above.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tijssen (US 2017/0242913 A1) in view of Gur (US 2015/0161291 A1) and further in view of Liu (US 2020/0265094 A1).

Regarding Claim 4, Tijssen in view of Gur teaches all the limitations of claim 1, on which claim 4 depends.
Tijssen in view of Gur further teaches wherein retrieving at least one suggested alternate text for the portion comprises: identifying a second attribute associated with the portion; (Tijssen, “As described above, semantically related terms for a modifier/term pair can include hypernyms, hyponyms, coordinate terms, and other types of semantically related terms.” Paragraph 0049. Multiple attributes are identified, including hypernyms, hyponyms, and coordinate terms. See Figure 1I, which shows an example of more specific (refined) alternate text and more broadly related (similar) alternate text, which are retrieved based on two different attributes.)
Tijssen in view of Gur does not teach accessing a user profile; and determining, from the user profile, an alternate text associated with both the attribute corresponding to the portion and the second attribute.
However, Liu, which is similarly directed to query auto-completion, teaches accessing a user profile; and determining, from the user profile, an alternate text associated with both the attribute corresponding to the portion and the second attribute (“the computing device 130 may analyze the input search term by the NLP technology, to determine the semantic of the input search term. Further, the computing device 130 may determine the suggested search terms based on the semantic of the input search term, such that the semantic of the suggested search terms is associated with the semantic of the input search term” Paragraph 0044. “the computing device 130 may select suggested search terms conforming to one or more user preferences from the search thesaurus… display a suggested search term which is more in line with the user preference in a forward position” Paragraphs 0047, 0050. A first attribute is a semantic attribute of the term used to determine a related alternate text. The second attribute is user preferences of certain terms. See Paragraph 0047, which discusses examples of a user profile used to determine more relevant query terms. The suggested query terms are filtered both by the semantic attribute and the preferences of the user.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the user interface providing alternate text for modifying a search query taught by Tijssen in view of Gur by filtering the suggested alternate texts based on the preferences of a user as taught by Liu. Since both references are directed to refining a query based on individually analyzed semantic Liu (Paragraph 0045), filtering the suggested query terms would be advantageous for the user as it would conserve screen real estate since the space to display suggested query terms on a mobile terminal is limited.
Claim 15 is directed to the system and recites substantially the same limitations as claim 4. Claim 15 is therefore rejected using the same reasoning described above.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tijssen (US 2017/0242913 A1) in view of Gur (US 2015/0161291 A1) and further in view of Karam (US 8,332,748 B1).

Regarding Claim 6, Tijssen in view of Gur teaches all the limitations of claim 5, on which claim 6 depends.
While Tijssen teaches displaying windows with alternate text above and below each user interface element (See Figure 1C and Figure 1E), Tijssen in view of Gur does not explicitly teach wherein each user interface element simultaneously displays a first subset of the plurality of alternate texts for the respective portion of the text input above the portion of the text input and a second subset of the plurality of alternate texts for the respective portion of the text input below the portion of the text input.
However, Karam, which is directed to a multiple direction auto-complete assistance user interface, teaches wherein each user interface element simultaneously displays a first subset of the plurality of alternate texts for the respective portion of the text input above the portion of the text input (“The first auto-complete menu (202), which Column 4 Lines 25-40. See Figure 2, which shows a first subset of text suggestions above a text input. See Figures 1 and 3 of Gur for the simultaneous display of the alternative text with each portion of the query.)
and a second subset of the plurality of alternate texts for the respective portion of the text input below the portion of the text input. (“The second auto-complete menu (204), which is displayed below the search query box (100) contains a list with suggestions of a second data type, in this case a list of suggested search queries” Column 4 Lines 25-40. See Figure 2, which shows a second subset of text suggestions below a text input.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the user interface providing alternate text for modifying a search query taught by Tijssen in view Gur by displaying subsets of alternate text above and below an input text as taught by Karam. Such an implementation would amount to a different way of organizing the alternate text suggestions, which Tijssen at least suggests would be obvious to one of ordinary skill in the art given the different embodiments of the search interface shown in Figures 1C, 1E, and 1I. Furthermore, as suggested by Karam (Column 1 Lines 46-55), by having multiple subsets of suggestions displayed in different directions of a user interface, the user can more easily make selections.
Claim 17 is directed to the system and recites substantially the same limitations as claim 6. Claim 17 is therefore rejected using the same reasoning described above.

Claims 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tijssen (US 2017/0242913 A1) in view of Gur (US 2015/0161291 A1) and further in view of Dave (US 7,917,528 B1).

Regarding Claim 9, Tijssen in view of Gur teaches all the limitations of claim 8, on which claim 9 depends.
 Tijssen in view of Gur does not explicitly teach further comprising simultaneously displaying, in the particular user interface element, for selection by the user, the portion of text originally simultaneously displayed in the particular user interface element.
However, Dave, which is also directed to providing suggestions of alternate text for a query, teaches further comprising simultaneously displaying, in the particular user interface element, for selection by the user, the portion of text originally simultaneously displayed in the particular user interface element (“the "New Jersey" token 410, in this example, is shown as being mapped to "New York," "Pennsylvania," "Connecticut," "Delaware" and "Rhode Island." As should be recognized, in the example of FIG. 4, the "New Jersey" token 410 is mapped to states near New Jersey since searchers looking for "New Jersey" related results can be inferred to be more interested in areas near New Jersey than in Florida, Texas or Washington” Column 5 Lines 15-20. “selection of a refinement merely replaces the original search query in the search field representation 710, and the user can select to transmit the query by selecting the search button representation 720 using the mouse pointer representation” Column 6 Lines 24-29. If for Tijssen, Figure 1E, if a user selects “pants” as an alternate text for “shoes”, then it would be obvious for the original text “shoes” to then be displayed as an alternative text since they are semantically mapped. See Figures 1 and 3 of Gur for the simultaneous display of the alternative text with each portion of the query.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the further display of replacement terms upon selection of an alternate text taught by Tijssen in view of Gur by further displaying the original term as supported by Dave. Since both references teach semantically mapping terms and providing replacement terms for individual concepts in a search query, the combination would yield predictable results. Such an implementation would improve the user experience by allowing a user to easily select a previously input term when necessary as the user is refining their search.
Claim 20 is directed to the system and recites substantially the same limitations as claim 9. Claim 20 is therefore rejected using the same reasoning described above.

Regarding Claim 10, Tijssen in view of Gur teaches all the limitations of claim 8, on which claim 10 depends.
Tijssen in view of Gur further teaches further comprising: receiving a second selection of a second alternate text of the second plurality of suggested alternate texts; retrieving a third plurality of suggested alternate texts for the selected second alternate text of the second plurality of suggested alternate texts; and simultaneously displaying, in the particular user interface element, for selection by the user, the selected second alternate text… the third plurality of suggested alternate texts (Tijssen, “the search management system can further refine or identify more specific suggested replacement terms upon selection of a first replacement term” Paragraph 0054. The process is iterative. Upon selecting an alternate text, other suggestions are retrieved and displayed. “In at least one embodiment, in response to the user selecting a coordinating terms from the expansion suggestion area 116, the search management system updates the displayed hyponyms to other terms related to the selected coordinating term” Paragraph 0063. See Figure 1I: For example, if the user selects “polo shirts” after selecting “pants” as a replacement term, the user interface element 116 will update with a third plurality of suggested alternate texts related to “polo shirts”. See Figures 1 and 3 of Gur for the simultaneous display of the alternative text with each portion of the query.)
Tijssen in view of Gur does not explicitly teach displaying the previously selected alternate text… and the portion of text originally simultaneously displayed in the particular user interface.
However, Dave, which is also directed to providing suggestions of alternate text for a query, teaches displaying the previously selected alternate text… and the portion of text originally simultaneously displayed in the particular user interface (“the "New Jersey" token 410, in this example, is shown as being mapped to "New York," "Pennsylvania," "Connecticut," "Delaware" and "Rhode Island." As should be recognized, in the example of FIG. 4, the "New Jersey" token 410 is mapped to states Column 5 Lines 15-20. “selection of a refinement merely replaces the original search query in the search field representation 710, and the user can select to transmit the query by selecting the search button representation 720 using the mouse pointer representation” Column 6 Lines 24-29. If for example, “New York” is semantically mapped to “New Jersey”, then if a user selects “New York” as an alternate text, then original text “New Jersey” would be displayed as an alternate text. Furthermore, since “Pennsylvania” is also mapped to the same semantic group of terms, then if a user then chooses “Pennsylvania”, the previous term “New York” and the original term “New Jersey” would be provided as alternate text. In view of Tijssen, Figure 1E, if a user selects “pants” as an alternate text for “shoes” and then “polo shirts” for “pants”, then it would be obvious for the previous text “pants” and the original text “shoes” to then be displayed as alternative texts since they are semantically mapped.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the further display of replacement terms upon selection of alternate texts taught by Tijssen in view of Gur by further displaying the original term as supported by Dave. Since both references teach semantically mapping terms and providing replacement terms for individual concepts in a search query, the combination would yield predictable results. Such an implementation would improve the user experience by allowing a user to easily select a previously input term when necessary as the user is refining their search.
Claim 21 is directed to the system and recites substantially the same limitations as claim 10. Claim 21 is therefore rejected using the same reasoning described above.

Regarding Claim 11, Tijssen in view of Gur teaches all the limitations of claim 1, on which claim 11 depends.
Tijssen in view of Gur does not teach further comprising, in response to receiving a selection of alternate text in a particular user interface element: retrieving a second plurality of suggested alternate texts for the portion simultaneously displayed in at least one other user interface element; and simultaneously displaying, in the at least one other user interface element, for selection by the user, the second plurality of alternate texts.
However, Dave, which is also directed to providing suggestions of alternate text for a query, teaches further comprising, in response to receiving a selection of alternate text in a particular user interface element: retrieving a second plurality of suggested alternate texts for the portion simultaneously displayed in at least one other user interface element; and simultaneously displaying, in the at least one other user interface element, for selection by the user, the second plurality of alternate texts (“An agent, for example, operating upon a computer associated with the searcher can interpret the highlighting of the search term as a refinement indication… In some implementations, the agent only suggests refinements to the selected token. However, in other implementations, such as shown in FIG. 10, the agent suggests refinements to each of the tokens included in the original query string… the refinements can be sorted by popularity of the search, by relevance to the initial query string, number of web pages Column 10 Lines 1-15. See Figure 10: selection of a first text for refinement results in suggestions being made for other portions of the query based on relevance of the term or popularity of the results. In combination with Tijssen, which teaches displaying each key term as an individual user interface element, these suggestions would be provided for selection by the user to replace or modify the corresponding key term. See Figures 1 and 3 of Gur for the simultaneous display of the alternative text with each portion of the query.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the user interface providing alternate text for each key term in a query in order to modify a search query taught by Tijssen in view of Gur by providing alternate text suggestions for other portions of a query as taught by Dave. Since both references are directed to providing replacement text for a query, the combination would yield predictable results. Furthermore, as taught by Dave (Column 1 Lines 52-55), “Refinements can also enable a searcher to efficiently refine search queries without spending time deliberating over search terms that might provide more relevant results identifying the documents most relevant to the subject for which the searcher is searching.”
Claim 22 is directed to the system and recites substantially the same limitations as claim 11. Claim 22 is therefore rejected using the same reasoning described above.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tijssen (US 2017/0242913 A1) in view of Gur (US 2015/0161291 A1) and further in view of Karam (US 8,332,748 B1) and Dave (US 7,917,528 B1).

Regarding Claim 7, Tijssen in view of Gur and Karam teaches all the limitations of claim 6, on which claim 7 depends.
While Karam teaches displaying subsets of alternate texts above and below a text input (Figure 2), Tijssen in view of Gur and Karam does not teach further comprising: determining a relevance score for each alternate text of the plurality of alternate texts; and ordering each subset of alternate texts according to the relevance scores of each alternate text; wherein the first subset of alternate texts is simultaneously displayed with a first alternate text having the highest relevance score of the alternate texts of the first subset of alternate texts at the bottom, with the remaining alternate texts of the first subset of alternate texts simultaneously displayed above the first alternate text in order of decreasing relevance score; and wherein the second subset of the alternate texts is simultaneously displayed with a second alternate text having the highest relevance score of the second subset of alternate texts at the top, with the remaining alternate texts of the second subset of alternate texts simultaneously displayed below the second alternate text in order of decreasing relevance score.
However, Dave, which is also directed to providing suggestions of alternate text for a query, teaches further comprising: determining a relevance score for each alternate text of the plurality of alternate texts; (“the refinement engine 300 can analyze the refinements and sort the refinements based upon relevance and node rank associated with the refinements. The relevance and node rank associated with the refinements can be aggregated to provide an indication of quality associated with the results of each of the identified refinements. Refinements that do not yield quality Column 4 Lines 55-61. A priority or rank is a score indicating the relevance of the refinements [alternate text].)
and ordering each subset of alternate texts according to the relevance scores of each alternate text; (“in the example of FIG. 4, the "New Jersey" token 410 is mapped to states near New Jersey since searchers looking for "New Jersey" related results can be inferred to be more interested in areas near New Jersey than in Florida, Texas or Washington. Moreover, in further examples, the search results can be filtered by popularity of similar searches to the query string in nearby states. In further examples, the refinements can be weighted, sorted and/or filtered based upon context associated with a refinement indication.” Column 5 Lines 18-26. See Figure 4 alternate text 430: the alternate texts are sorted based on their relevance to the analyzed token 410.)
and wherein the second subset of the alternate texts is simultaneously displayed with a second alternate text having the highest relevance score of the second subset of alternate texts at the top, with the remaining alternate texts of the second subset of alternate texts simultaneously displayed below the second alternate text in order of decreasing relevance score (As discussed above with reference to Figure 4, the alternate texts 430 are sorted based on their relevance to the analyzed token 410 and the context of the search. As shown in Figure 8, a drop down menu of alternate texts is displayed after the user selects the token 830. The resulting alternate texts 840 are sorted based on relevance to the selected token, with the top option being the most relevant.) 
the user interface providing alternate texts for individual key words of a search query taught by Tijssen in view of Gur and Karam by sorting the suggestions based on relevance to the key word and displaying the suggestions as an ordered list below the key term as taught by Dave. Since Dave is also directed to providing alternate text suggestions for individual concepts within a query, the combination would yield predictable results. Furthermore, as suggested by Dave (Column 1 Lines 52-55), sorting suggested alternate text would allow a user to “efficiently refine search queries without spending time deliberating over search terms that might provide more relevant results identifying the documents most relevant to the subject for which the searcher is searching.”
Tijssen in view of Gur, Karam, and Dave further teaches wherein the first subset of alternate texts is simultaneously displayed with a first alternate text having the highest relevance score of the alternate texts of the first subset of alternate texts at the bottom, with the remaining alternate texts of the first subset of alternate texts simultaneously displayed above the first alternate text in order of decreasing relevance score; (Karam, “The first auto-complete menu (202), which is displayed above the search query box (100) contains a list with suggestions of a first data type, in this case a list of contact names for the user” Column 4 Lines 25-40. “the drop-down menu can be segmented into different sections with titles acting as delimiters, but ultimately suggestions are still presented as a single list. As a result, keyboard access to, say, the first item of the third section of the drop-down menu, requires stepping through the first two sections before reaching the third section which contains the relevant suggestion. Column 1 Lines 46-55. See Figures 1 and 3 of Gur for the simultaneous display of the alternative text with each portion of the query.) 
Since a goal of Karam is to reduce the need for the user to make multiple navigation inputs through a list of suggestions before reaching a relevant text suggestion, it would have been obvious to one of ordinary skill in the art to sort the suggested alternate texts in the two menus so that the most relevant results for each menu is closer to the input field. Similar to the most relevant result being the top result in the drop down menu taught by Dave, it would have been obvious for the most relevant result of a first subset displayed above the input field to be the bottom entry of the subset.
Claim 18 is directed to the system and recites substantially the same limitations as claim 7. Claim 18 is therefore rejected using the same reasoning described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Markovitch (US 2013/0226953 A1) teaches query generation including simultaneously displaying user interface elements for changing portions of the query to suggested alternatives.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173